Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)
IN RE:  LUCCHESE BOOT CO.,                       )                          No. 08-04-00243-CV
)
                                    Relator.                            )                 AN ORIGINAL PROCEEDING
                                                                             )                    )
)           IN MANDAMUS
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Lucchese Boot Company, filed a petition for writ of mandamus.  See Tex.R.App.P.
52.1.  Prior to the Court rendering a decision on the petition, Relator and the Real party in Interest
filed a joint motion to dismiss because the dispute has been resolved by agreement of the parties. 
See Tex.R.App.P. 42.1(a)(2).  We grant the joint motion and dismiss the petition as moot.


December 2, 2004                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.